EXHIBIT ANIMAL HEALTH INTERNATIONAL, INC. 2 SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS The name of the plan is the Animal Health International, Inc. 2007 Stock Option and Incentive Plan (the “Plan”).The purpose of the Plan is to encourage and enable the officers, employees, Non-Employee Directors and other key persons (including consultants and prospective employees) of Animal Health International, Inc. (the “Company”) and its Subsidiaries upon whose judgment, initiative and efforts the Company largely depends for the successful conduct of its business to acquire a proprietary interest in the Company.It is anticipated that providing such persons with a direct stake in the Company’s welfare will assure a closer identification of their interests with those of the Company and its stockholders, thereby stimulating their efforts on the Company’s behalf and strengthening their desire to remain with the Company. The following terms shall be defined as set forth below: “Act” means the Securities Act of 1933, as amended, and the rules and regulations thereunder. “Administrator” is defined in Section 2(a). “Award” or “Awards,” except where referring to a particular category of grant under the Plan, shall include Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights, Deferred Stock Awards, Restricted Stock Awards, Unrestricted Stock Awards, Cash-based Awards, Performance Share Awards and Dividend Equivalent Rights. “Award Agreement” means a written or electronic agreement setting forth the terms and provisions applicable to an Award granted under the Plan.Each Award Agreement is subject to the terms and conditions of the Plan. “Board” means the Board of Directors of the Company. “Cash-based Award” means an Award entitling the recipient to receive a cash-denominated payment. “Code” means the Internal Revenue Code of 1986, as amended, and any successor Code, and related rules, regulations and interpretations. “Committee” means the compensation committee of the Board or a similar committee performing the functions of the compensation committee and which is comprised of not less than two Non-Employee Directors who are independent. “Covered Employee” means an employee who is a “Covered Employee” within the meaning of Section162(m) of the Code. “Deferred Stock Award” means an Award of phantom stock units to a grantee. “Dividend Equivalent Right” means an Award entitling the grantee to receive credits based on cash dividends that would have been paid on the shares of Stock specified in the Dividend Equivalent Right (or other award to which it relates) if such shares had been issued to and held by the grantee. “Effective Date” means the date on which the Plan is approved by stockholders as set forth in Section21. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder. 1 “Fair Market Value” of the Stock on any given date means the fair market value of the Stock determined in good faith by the Administrator; provided, however, that if the Stock is admitted to quotation on the National Association of Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market or a national securities exchange, the determination shall be made by reference to market quotations.If there are no market quotations for such date, the determination shall be made by reference to the last date preceding such date for which there are market quotations; provided further, however, that if the date for which Fair Market Value is determined is the first day when trading prices for the Stock are reported on NASDAQ or on a national securities exchange, the Fair Market Value shall be the “Price to the Public” (or equivalent) set forth on the cover page for the final prospectus relating to the Company’s Initial Public Offering. “Incentive Stock Option” means any Stock Option designated and qualified as an “incentive stock option” as defined in Section422 of the Code. “Initial Public Offering” means the consummation of the first fully underwritten, firm commitment public offering pursuant to an effective registration statement under the Act covering the offer and sale by the Company of its equity securities, or such other event as a result of or following which the Stock shall be publicly held. “Non-Employee Director” means a member of the Board who is not also an employee of the Company or any
